ORDER

PER CURIAM.
Plaintiff, defendant’s former employer, appeals from the trial court’s judgment which, on the basis of its finding that defendant’s covenant not to compete by soliciting business from any competitor for two years had been modified by a subsequent oral agreement, enjoined defendant from soliciting business from thirty-three specific businesses for one year and did not award plaintiff any monetary damages. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*509The judgment is affirmed in accordance with Rule 84.16(b).